﻿Before I begin my statement,
I want to express the strongest condemnation of the
recent acts of incitement to hatred perpetrated against
the faith of the billions of Muslims around the world
and our beloved Prophet Muhammad, peace be upon
him. Although we can never condone violence, the
international community must not remain a silent
observer and should criminalize such acts, which destroy
the peace of the world and endanger global security by
abusing the freedom of expression. Pakistan asks that
the United Nations immediately address this matter of
great alarm and concern and bridge the widening rift in
order to enable the comity of nations to be one again.

I would like to congratulate the President on
his election to his important post and to convey our
appreciation to the previous President, His Excellency
Mr. Nassir Abdulaziz Al-Nasser, from the brotherly
state of Qatar, who carried out his work with skill. I
would also like to express our appreciation for the
laudable work of Secretary-General Ban Ki-moon. We
greatly appreciate his leadership in guiding the work
of the Organization. It is a special privilege to be at
the General Assembly today, representing the brave and
courageous people of Pakistan.
Globally, we face enormous challenges. But with
collective efforts and commitment we can provide our
people with a better future. We must work to end poverty.
We must work to protect the planet and mitigate climate
change. We must ensure that all people have equal
rights, and we must protect the weak and vulnerable.
We must pursue justice and fairness for all. We must
pursue the peaceful settlement of international disputes.
We must save our current and future generations from
the horrors of war. I think of my own children and the
generations of unborn children yet to come. They, and
all the children of the world, deserve safety, stability
and security. Those goals have guided me throughout
my four years in office as President of Pakistan. They
are the goals and principles about which I want to talk
today.
Pakistan’s engagement with the United Nations
lies at the heart of those goals. We are proud of going
above and beyond the call of duty in fulfilling our
international responsibilities. Pakistan has consistently
been among the top United Nations peacekeeping troop
contributors for many years. Today, more than 10,000
Pakistani troops proudly wear the Blue Helmet of the
United Nations in the service of our brothers and sisters
around the world.
Our election to the Security Council reflects
our commitment to world peace. It is also a vote of
confidence in Pakistan on the part of the international
community.The United Nations represents our common
aspirations for peace and development. However, it
needs reform. The United Nations system must become
more democratic and accountable, and reform should
be based on consensus and democratic principles.
In the last several years, Pakistan has repeatedly
suffered natural calamities. The people of Pakistan
appreciate the support of the United Nations and the
international community in that connection.

Being a democratic country, we believe that
the legitimate aspirations of any people should be
accommodated peacefully and in a manner consistent
with the sovereignty, unity and territorial integrity of
States. We support the rights of the Palestinian people
and an independent Palestinian State. We also favour
the admission of Palestine to full membership of the
United Nations.
There are many questions that are asked of
Pakistan these days. I am not here to answer questions
about Pakistan. The people of Pakistan have already
answered them. The politicians of Pakistan have
answered them. The soldiers of Pakistan have answered
them. We have lost more than 7,000 Pakistani soldiers
and policemen, and more than 37,000 civilians. We
have lost our Minister for Minority Affairs, Shahbaz
Bhatti, and my friend Salmaan Taseer, Governor of
Punjab, our most populous province, to the actions
of extremists. And I need not remind my friends here
today that I bear a personal scar. On 27 December 2007,
knowing that her life was under threat from the mindset
that she had warned the world against, Pakistan’s first
elected female leader, and my wife, Shaheed Mohtarma
Benazir Bhutto, was martyred by the bullets and bombs
of terrorists. Terrorism and extremism have destroyed
human lives, torn the social fabric and devastated the
economy. Our economy, our lives and our ability to live
in the shadow of our Sufi saints and our freedom-loving
forefathers have been challenged.
We have responded. Our soldiers have responded.
So I am not here to answer questions about Pakistan.
I am here to ask some questions on behalf of the
Pakistani people: on behalf of the two-year-old baby
who was killed in the bombing at Lahore’s Moon
Market on 7 December 2009; on behalf of Pervaiz
Masih, a Christian Pakistani who was killed with six
others while trying to protect Muslim Pakistanis during
a bomb attack on Islamic University in Islamabad on
20 October 2009; on behalf of Commandant Siffat
Gha-yoor of the Frontier Constabulary police force in
Peshawar, who was martyred by militants on 4 August
2010; on behalf of the traders and businessmen in
Peshawar, Quetta, Lahore and Karachi and in the
dozens of marketplaces that have been ravaged by
multiple bombings, over and over and over again; and,
perhaps most of all, on behalf of my three children,
whose mother, Shaheed Mohtarma Benazir Bhutto, was
also martyred by terrorists.

For more than 30 years, our doors have been open
to our Afghan brothers and sisters.
For many years, we were left to fend for ourselves
and our Afghan guests.
I remember the red carpet that was rolled out for all
the dictators in our country — dictators who promised
the international community the moon — while Pakistan
was kept in the dark. Those dictators and their regimes
are responsible for suffocating and throttling Pakistan,
Pakistan’s institutions and Pakistan’s democracy. I
remember the judicial execution of Pakistan’s first
elected leader, Shaheed Zulfiqar Ali Bhutto. I remember
the jailing of Pakistan’s elected leaders.
I remember the 12 years that I myself spent in
prison, and I remember the billions provided by the
international community to support those dictatorships.
My country’s social fabric and its very character have
been altered. Our condition today is a product of
dictatorship.
No country and no people has suffered more in the
epic struggle against terrorism than Pakistan. Drone
strikes and civilian casualties on our territory add to the
complexity of our battle for hearts and minds through
this epic struggle. To those who say that we have not
done enough, I say in all humility: please do not insult
the memory of our dead and the pain of our living. Do
not ask of my people what no one has ever asked of any
other people. Do not demonize the innocent women and
children of Pakistan, and please, stop this refrain to do
more. The simplest question of all is: how much more
suffering can Pakistan endure?
I am sure that the international community does not
want any suffering anywhere, least of all in Pakistan.
We believe, in fact, that the international community is
a partner. That is because it is in the common interest
of all nations to work together.
In Pakistan, I have helped bring about a major
strategic shift in how we view working together. Within
Pakistan, our democracy has brought about major
changes. God willing, this will be the first civilian
Government in Pakistan’s 66-year history to complete
its full five-year term.
In that time, Parliament has passed unprecedented
reforms. We have restored the consensus 1973
Constitution.

The National Assembly has enacted wide-ranging
social reforms. We have established a National
Commission on Women and a National Commission
on Human Rights. We have established, for the first
time, a truly independent election commission, to
ensure free, fair and transparent elections. Our media
is free, uncensored and thriving. Our civil society is
flourishing under the protection of democracy. We have
created the first social safety net, through the women of
Pakistan, for the weak and less privileged. Millions of
families have benefitted. We have aided the poor and at
the same time empowered the women of our households.
That safety net is called the Benazir Income Support
Programme. These are the gifts of democracy. This is
the dream of Shaheed Mohtarma Benazir Bhutto.
The growing regional pivot in Pakistan’s foreign
policy is a symbol of our democratic policy-making. In
engaging with our region, we are changing the future.
In China, our strategic partnership is growing from
strength to strength. In Afghanistan, we have begun to
engage and deepen our friendship with the entire range
of the Afghan political spectrum.
We believe that a sovereign, stable and secure
Afghanistan is good for the Afghan people, and what
is good for the Afghan people is good for Pakistan.
While our hearts and homes remain open to our
Afghan brothers, it is imperative that the international
community support the 3 million Afghan refugees in
Pakistan in their quest to return home with dignity. A
brighter Afghan future will be possible only when the
quest for peace is Afghan-owned, Afghan-driven and
Afghan-led.
We respect and support the efforts of the
Government of Afghanistan for reconciliation and
peace. Pakistan will support in every way possible any
process that reflects Afghan national consensus.
Similarly, we approach our relations with India
on the basis of mutual trust. The contacts between
our leadership are expanding. I was encouraged by
my discussions last month in Tehran with the Prime
Minister of India, whom I met with for the fifth time
in four years.
Our principled position on territorial disputes
remains the bedrock of our foreign policy. We will
continue to support the rights of the people of Jammu
and Kashmir to peacefully choose their destiny in
accordance with the Security Council’s long-standing
resolutions on this matter. Kashmir remains a symbol of the failures, rather than the strengths, of the United
Nations system. We feel that a resolution of these issues
can be arrived at only in an environment of cooperation.
By normalizing trade relations, we want to create
a regional South Asian narrative. Such a narrative will
provide an environment that will mutually benefit the
countries of our region.
Along this road, there are pitfalls. One of them
is the tendency to respond to failure through blame.
Pakistan does not blame others for the challenges it
faces. We believe that we should look for a win-win
solution. Regional cooperation and connectivity will
bring us closer and bind us together. It will make us
stakeholders in one another’s futures. Our hosting of a
quadrilateral summit next month and our signing of the
Afghan-Pakistan Transit Trade Agreement are proof of
that commitment to regional connectivity.
In Pakistan, the lesson we learned from the last 30
years is that history cannot be changed, but the future
can — to a future that is brighter, more prosperous
and more secure, not only for Pakistanis but for all the
peoples of the region, and, indeed, the world.
I must thank the member States of the European
Union (EU) for recognizing the value of trade to
Pakistan. We seek trade, rather than aid. By granting
trade concessions to Pakistan, the EU has sent a
positive message. Those concessions will help us revive
the economy and fight terrorism.
As we embark on this ambitious transformative
experience, we are aware that there are threats and
pitfalls. One of them is the expanding illegal trade of
heroin. Despite the presence of international forces in
Afghanistan, the size of the heroin trade has increased
by 3,000 per cent in the last decade. The heroin industry
is eroding the social fabric of our society.
Terrorist activities within our region and, indeed,
all over the world are funded and fuelled by the
unrestricted production and sale of illegal drugs.
Pakistan has pursued an ambitious agenda to control
that menace. We are coordinating with our neighbours
and will hold a conference later this year to develop a
unified approach to stamping out the drug trade.
My call upon this body, and especially those nations
represented here that are actively engaged in the region,
is: here, today, let us begin to work together.

I have committed my presidency and my nation’s
future to a paradigm shift, a permanent democratic
future for Pakistan. It has not been easy, but nothing
worth fighting for is. We long ago stopped thinking
of doing what is easy. Instead, we have committed
ourselves to doing what is right. In that regard, I recall
the powerful words of my beloved martyred wife and
my leader, Shaheed Mohtarma Benazir Bhutto, when
she appeared before this body 16 years ago.
Her words ring out and guide us into a new future.
She said in 1996,
“I dream of a third millennium in which the
gap between rich and poor evaporates; in which
illiteracy, hunger, malnutrition and disease are
at long last conquered; in which every child is
planned, wanted, nurtured and supported; and in
which the birth of a girl is welcomed with the same
joy as that of a boy. I dream of a millennium of
tolerance and pluralism, in which people respect other people, nations respect other nations, and
religions respect other religions.
“That is the third millennium I see for my
country and others”. (A/51/PV.20, p.4)
We have made some progress towards achieving
those goals. But so much remains to be done. In her
memory and in the name of God Almighty, Pakistan
commits to that path again today.
May peace be upon all countries and their people.